Case: 1:20-cv-04699 Document #: 126-7 Filed: 03/01/21 Page 1 of 8 PageID #:2304




                  EXHIBIT 7
 Case:Case  3:15-cv-03747-JD
       1:20-cv-04699  DocumentDocument  517-103/01/21
                               #: 126-7 Filed: Filed 12/14/20
                                                      Page 2 ofPage 2 of 60
                                                                8 PageID  #:2305



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          NORTHERN DISTRICT OF CALIFORNIA
 9

10                                                    Case No. 15-cv-03747-JD
     IN RE FACEBOOK BIOMETRIC
11   INFORMATION PRIVACY LITIGATION                   CLASS ACTION

12                                                    DECLARATION OF LANA LUCCHESI
                                                      RE: NOTICE PROCEDURES AND CAFA
13                                                    MAILING
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  1
                  DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES AND CAFA MAILING
 Case:Case  3:15-cv-03747-JD
       1:20-cv-04699  DocumentDocument  517-103/01/21
                               #: 126-7 Filed: Filed 12/14/20
                                                      Page 3 ofPage 3 of 60
                                                                8 PageID  #:2306



 1

 2               I, Lana Lucchesi, declare and state as follows:
 3
            1.      I am a Director with Gilardi & Co. LLC and KCC Class Action Services, LLC
 4
     (collectively “Gilardi”), located in San Rafael, California.      Pursuant to the Order Granting
 5
     Preliminary Approval of Class Action Settlement (the “Preliminary Approval Order”) dated
 6
     August 19, 2020, the Court appointed Gilardi as the Claims Administrator in connection with the
 7
     proposed Settlement of the above-captioned Action.1 I have personal knowledge of the matters
 8
     stated herein and, if called upon, could and would testify thereto.
 9
                                          CAFA NOTIFICATION
10
            2.      In compliance with the Class Action Fairness Act (“CAFA”), 28 U.S.C. Section
11
     1715, Gilardi compiled a CD-ROM containing the following documents: Class Action Complaint
12
     and Demand for Jury Trial filed by Carlo Licata in the Circuit of Cook County, Illinois County
13
     Department, Chancery Division (Case No. 1:15-cv-04022), Class Action Complaint filed by
14
     Adam Pezen in the Northern District of Illinois, Eastern Division (Case No. 1:15-cv-03484),
15
     Class Action Complaint for Violations of the Illinois Biometric Information Privacy Act filed by
16
     Nimesh Patel in the Northern District of Illinois, Eastern Division (Case No. 3:15-cv-03747-JD),
17
     Consolidated Class Action Complaint filed in the Northern District of California, San Francisco
18
     Division (Case No. 3:15-cv-03747-JD), Plaintiffs’ Unopposed Notice of Motion and Motion for
19
     Preliminary Approval of Class Action Settlement; Memorandum of Points and Authorities in
20
     Support Thereof, Declaration of Jay Edelson, [Proposed] Order Granting Motion for Preliminary
21
     Approval of Class Action Settlement, Claim Form, Email Notice, Jewel Notice, News Feed
22
     Notice, Publication Notice, Long Form Notice, and Stipulation of Class Action Settlement, which
23
     accompanied a cover letter (collectively, the “CAFA Notice Packet”). A copy of the cover letter
24
     is attached hereto as Exhibit A.
25
            3.      On May 18, 2020, Gilardi caused fifty-eight (58) CAFA Notice Packets to be
26

27
     1
       All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in
28   the Amended Stipulation of Class Action Settlement, dated July 22, 2020 (the “Amended
     Stipulation”) and/or the Preliminary Approval Order.
                                                     2
                      DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES AND CAFA MAILING
 Case:Case  3:15-cv-03747-JD
       1:20-cv-04699  DocumentDocument  517-103/01/21
                               #: 126-7 Filed: Filed 12/14/20
                                                      Page 4 ofPage 4 of 60
                                                                8 PageID  #:2307



 1
     mailed via Priority Mail from the U.S. Post Office in Memphis, Tennessee to the parties listed on
 2
     Exhibit B, i.e., the U.S. Attorney General, the Attorneys General of each of the 50 States and the
 3
     District of Columbia, the Attorneys General of the 5 recognized U.S. Territories, as well as
 4
     parties of interest to this Action.
 5
             4.      In further compliance with the Class Action Fairness Act (“CAFA”), 28 U.S.C.
 6
     Section 1715, Gilardi compiled a supplemental CD-ROM containing the following documents:
 7
     Notice of Amended Stipulation of Class Action Settlement (as filed on July 22, 2020, Dkt. No.
 8
     468), Amended Stipulation of Class Action Settlement (as filed on July 22, 2020, as Exhibit A to
 9
     Notice of Amended Stipulation of Class Action Settlement), Claim Form (as filed on July 22,
10
     2020, as Exhibit A to Amended Stipulation of Class Action Settlement), Jewel Notice (as filed on
11
     July 22, 2020, as Exhibit B to Amended Stipulation of Class Action Settlement), Publication
12
     Notice (as filed on July 22, 2020, as Exhibit C to Amended Stipulation of Class Action
13
     Settlement), News Feed Notices (as filed on July 22, 2020, as Exhibits D and E to Amended
14
     Stipulation of Class Action Settlement), Email Notice (as filed on July 22, 2020, as Exhibit F to
15
     Amended Stipulation of Class Action Settlement), Long Form Notice (as filed on July 22, 2020,
16
     as Exhibit G to Amended Stipulation of Class Action Settlement), and Banner Ad Notices (as
17
     filed on July 22, 2020, as Exhibit H to Amended Stipulation of Class Action Settlement), which
18
     accompanied a cover letter (collectively, the “Supplemental CAFA Notice Packet”). A copy of
19
     the cover letter is attached hereto as Exhibit C.
20
             5.      On July 28, 2020, Gilardi caused fifty-eight (58) CAFA Notice Packets to be
21
     mailed via Priority Mail from the U.S. Post Office in Memphis, Tennessee to the parties
22
     identified in Exhibit B.
23
             6.      As of the date of this declaration, Gilardi has received no response to either the
24
     CAFA Notice Packet or Supplemental CAFA Notice Packet from any of the recipients identified
25
     in paragraph 3 above.
26
                                                 CLASS LIST
27
             7.      On August 31, 2020, Gilardi received from Defendant a list of 16,741,162 records
28
                                                         3
                      DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES AND CAFA MAILING
 Case:Case  3:15-cv-03747-JD
       1:20-cv-04699  DocumentDocument  517-103/01/21
                               #: 126-7 Filed: Filed 12/14/20
                                                      Page 5 ofPage 5 of 60
                                                                8 PageID  #:2308



 1
     identified as the Class List. The Class List included names, email addresses, phone numbers, and
 2
     whether Facebook’s record indicated there was a face template. For several records in the Class
 3
     List, the data contained multiple distinct email addresses associated with the same record. The
 4
     Parties instructed Gilardi to send notice to each of these email addresses. Gilardi entered the Class
 5
     List information into its proprietary database and prepared a data file for the initial emailing. Prior
 6
     to emailing, Gilardi caused the 18,197,758 total emails in the Class List to be run through an
 7
     email cleanse in order to confirm the validity of the addresses. This process resulted in a total of
 8
     15,372,960 emails to be sent the initial email notice associated with 12,340,049 accounts. This
 9
     process also identified a total of 2,608,319 emails that were no longer a valid address.
10
                            EMAILED NOTICE AND REMINDER NOTICE
11
            8.      From September 18, 2020 through September 23, 2020, Gilardi caused the Email
12
     Notice to be emailed to the 15,372,960 addresses in the Class List. A true and correct copy of the
13
     Email Notice is attached hereto as Exhibit D.
14
            9.      Of the 15,372,960 Email Notices that were sent, 10,295,502 emails were
15
     successfully delivered to at least one of the email addresses associated with an account.
16
            10.     On October 6, 2020, Gilardi was instructed by the Parties to initiate resends to
17
     Gmail email addresses only. From October 7, 2020 through October 8, 2020, Gilardi caused the
18
     Email Notice to be re-sent via email to the 5,775,431 Gmail addresses.
19
            11.     Of the 5,775,431 Email Notices that were re-sent, 5,774,687 were successfully
20
     delivered and 744 were undeliverable.
21
            12.     From November 3, 2020 through November 9, 2020, Gilardi caused a follow-up
22
     email reminder campaign (the “Reminder Email Notice”) to be emailed to 12,888,208 addresses
23
     in the Class List. A true and correct copy of the Reminder Email Notice is attached hereto as
24
     Exhibit E.
25
            13.     Of the 12,888,208 Reminder Email Notices that were sent, 9,956,299 were
26
     successfully delivered and 2,931,909 were undeliverable.
27
            14.     Ultimately, of the 34,036,599 total emails that were sent, 25,336,835 (74.4%) were
28
                                                       4
                      DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES AND CAFA MAILING
 Case:Case  3:15-cv-03747-JD
       1:20-cv-04699  DocumentDocument  517-103/01/21
                               #: 126-7 Filed: Filed 12/14/20
                                                      Page 6 ofPage 6 of 60
                                                                8 PageID  #:2309



 1
     successfully delivered. Delivery of at least one email was successful to 11,326,353 of the
 2
     12,340,049 accounts on the Class List that was associated with an email (91.8%).
 3
                            PUBLICATION OF THE SUMMARY NOTICE
 4
            15.     Gilardi caused the Summary Notice to be published in the September 23, 2020
 5
     editions of the Chicago Tribune and Chicago Sun-Times. A true and correct copy of the Summary
 6
     Notice as it appeared in each newspaper is attached hereto as Exhibit F.
 7
            16.     In addition, Gilardi purchased 27,100,000 impressions to be distributed via the
 8
     Google Display Network. The impressions appeared on both mobile and desktop devices from
 9
     September 23, 2020 through October 23, 2020. A total of 27,907,627 impressions were delivered,
10
     resulting in an additional 807,627 impressions at no extra charge. Confirmation of the digital
11
     notices as they appeared on a variety of websites is attached hereto as Exhibit G.
12                                      SETTLEMENT WEBSITE
13          17.     On      September       18,     2020,     Gilardi     established      a    website
14
     [www.facebookbipaclassaction.com] dedicated to this matter to provide information to the Class
15
     Members and to answer frequently asked questions. The website URL was set forth in the Email
16
     Notice, Reminder Email Notice, Long-Form Class Notice (English and Spanish versions), and the
17

18   Summary Notice. Visitors of the website can download copies of the Long-form Class Notice in

19   English or Spanish, Claim Form, and other case-related documents. In addition, on October 16,

20   2020, the Plaintiffs’ Motion for Attorneys’ Fees, Expenses, and Incentive Awards was posted to
21
     the settlement website. A true and correct copy of the Long-Form Class Notice (English and
22
     Spanish versions) and the paper Claim Form are attached hereto as Exhibit H. Visitors can also
23
     submit claims online. As of December 1, 2020, the website has received 6,230,922 visits.
24
                                        TELEPHONE HOTLINE
25

26          18.     Gilardi established and continues to maintain a toll-free telephone number (1-844-

27   799-2417) for potential Class Members to call and obtain information about the Settlement,

28   request a Notice Packet, and/or seek assistance from a live operator during regular business hours.
                                                      5
                     DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES AND CAFA MAILING
 Case:Case  3:15-cv-03747-JD
       1:20-cv-04699  DocumentDocument  517-103/01/21
                               #: 126-7 Filed: Filed 12/14/20
                                                      Page 7 ofPage 7 of 60
                                                                8 PageID  #:2310



 1   The telephone hotline became operational on September 17, 2020, and is accessible 24 hours a
 2   day, 7 days a week. As of December 1, 2020, Gilardi has received a total of 5,063 calls to the
 3
     telephone hotline.
 4
                                                CLAIM FORMS
 5
               19.     The postmark deadline for Class Members to file claims in this matter was
 6

 7   November 23, 2020.        To date, Gilardi has received 1,571,608 timely-filed claim forms and 487

 8   claims received after the deadline. Gilardi expects additional timely-filed paper claim forms to

 9   arrive over the next few weeks.
10
                     REPORT ON EXCLUSION REQUESTS RECEIVED TO DATE
11
               20.     The Notice informs Class Members that requests for exclusion from the Class
12
     must be postmarked no later than November 23, 2020. As of the date of this declaration, Gilardi
13
     has received 110 requests for exclusion. Of these, one was received after the deadline and is
14

15   considered late. A list of the 109 Class Members timely requesting to be excluded is attached

16   hereto as Exhibit I.

17                                 OBJECTIONS TO THE SETTLEMENT
18             21.     The postmark deadline for Class Members to object to the settlement was
19
     November 23, 2020. As of the date of this declaration, Gilardi has not received any objections to
20
     the settlement.
21
                                         ADMINISTRATION COSTS
22

23             22.     As of December 1, 2020, Gilardi estimates its total cost of administration to be

24   $1,828,009.89. This amount includes costs to date as well as through the completion of this

25   matter.
26
               23.     Gilardi’s estimated fees and charges are based on certain information provided to
27
     Gilardi by the parties as well as significant assumptions. Accordingly, the estimate is not
28
                                                        6
                        DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES AND CAFA MAILING
 Case:Case  3:15-cv-03747-JD
       1:20-cv-04699  DocumentDocument  517-103/01/21
                               #: 126-7 Filed: Filed 12/14/20
                                                      Page 8 ofPage 8 of 60
                                                                8 PageID  #:2311



 1   intended to limit Gilardi’s actual fees and charges, which may be less or more than estimated due
 2   to the scope of actual services or changes to the underlying facts or assumptions.
 3
            I declare under penalty of perjury under the laws of the United States of America that the
 4
     foregoing is true and correct.
 5
            Executed on this 3rd day of December 2020 at San Rafael, California
 6

 7
                                                  ____________________________________
 8                                                            Lana Lucchesi

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
                     DECLARATION OF LANA LUCCHESI RE: NOTICE PROCEDURES AND CAFA MAILING
